Title: From George Washington to Esther De Berdt Reed, 14 July 1780
From: Washington, George
To: Reed, Esther De Berdt


					
						Madam,
						Head Qrs in Bergen Cty [N.J.] 14th of July 1780.
					
					I have received with much pleasure—but not till last night—your favor of the 4th specifying the amount of the subscriptions already collected for the use of the American Soldiery.
					
					This fresh mark of the patriotism of the Ladies entitles them to the highest applause of their Country. It is impossible for the Army, not to feel a superior gratitude, on such an instance of goodness.
					If I am happy in having the concurrence of the Ladies, I would propose the purchasing of course Linnen, to be made into Shirts, with the whole amount of their subscription. A Shirt extraordinary to the Soldier will be of more service, and do more to preserve his health than any other thing that could be procured him; while it is not intended, nor shall exclude him, from the usual supply which he draws from the public.
					This appears to me, to be the best mode for its application, and provided it is approved of by the Ladies I am happy to find you have been good enough to give us a claim on your endeavours to compleat the execution of the design. An example so laudable will certainly be nurtured, & must be productive of a favourable Issue in the bosoms of the fair, in the Sister States.
					Let me congratulate our benefactors on the arrival of the French fleet off the harbor of New-Port on the afternoon of the 10th. It is this moment announced, but without any particulars as an interchange of Signals had only taken place.
					I pray the Ladies of your family to receive with my compliments, my liveliest thanks for the interest they take in my favor. With the most perfect respect and esteem I have the honor to be Madam, Yr Obedt & Hble Servt
					
						Go: Washington
					
				